WEIDNER, J.,
The complaint in this action in divorce was served on defendant in defendant’s attorney’s office by attorney for plaintiff. Plaintiffs attorney filed an affidavit of service as part of the record.
We conclude that the attempted service of process does not confer jurisdiction over defendant, in fact borders on collusion. Therefore, all proceedings following the filing of the complaint must be set aside. See Lemke v. Lemke, 25 Cumb. 172 (1975), in the Court of Common Pleas of Cumberland County, Pa.
ORDER
And now, July 29, 1975, for the reasons set forth above, all proceedings in the above case following the filing of the complaint are set aside and the plaintiff given 60 days from this date to obtain jurisdiction over defendant. Unless such jurisdiction is obtained within 60 days from this date, the complaint in divorce is deemed dismissed at the cost of plaintiff without further order of court.